Case 5:19-cv-00329-JD Document 111-3 Filed 03/06/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT

Western DISTRICT OF Oklahoma

RUSS and NATALIE GODFREY EXHIBIT AND WITNESS LIST

 

 

 

 

 

V.
CSAA FIRE & CASUALTY INS. CO. Case Number: 5:19-cv-329-JD

PRESIDING JUDGE PLAINTIFF'S ATTORNEY DEFENDANT’S ATTORNEY

Judge Jodi W. Dishman Mark Engel/Keith Givens Gerard Pignato
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY

03/09/2020 Nyssa

PLE, | DEF, DATE
NO. NO. OFFERED MARKED |ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
1 (SO ClaimSearch Report summary of Plaintiffs’ claim history (CSAA_GODFREY 0013-0029)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size,

Page 1 of 1 Pages

j EXHIBIT

2

 
